PER CURIAM.
Because of an apparent conflict of decisions we have heard the parties on both jurisdiction and merits. After oral argument and careful study of the record and briefs, we have concluded that the instant decision of the District Court of Appeal, Third District, does not conflict with any prior decision of this court or another District Court of Appeal. We conclude that the writ of certiorari was improvidently issued and it is, therefore, discharged. Fla.App., 166 So.2d 616.
It is so ordered.
DREW, C. J., THOMAS, ROBERTS and CALDWELL, JJ., and CULVER SMITH, Circuit Judge, concur.